DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20, 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 16-18, 22-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (U.S. Pub. No. 2010/0070507).

Regarding claims 1, 24 and 26, Mori discloses a method for providing one or more content item recommendations for a user of a content distribution system having a plurality of users, the content distribution system comprising at least one of a TV distribution system, a TV subscription service, a video-streaming system, or a Video-on-demand system, the method comprising (see fig. 1):
opening a content recommendation session at a server for a selected user (see paragraph 0041; history information relating to each user selecting, viewing, purchasing, or rating of displayed content is sent to the recommendation server 11 via web server 15);
retrieving user data for the selected user from a first storage resource storing user data on a plurality of users (see paragraph 0016; HDD - a user profile collecting section collecting user profiles of users from user terminals through the network, each of the user profiles including each user's preference with respect to the contents; a user profile database storing the user profiles collected by the user profile collecting section, the user profiles including a subject user profile of a subject user), storing the user data in a second storage resource at the server, and maintaining the user data in the second storage resource during the content recommendation session for the selected user (see paragraphs 0052-0053, fig. 2); 
using the user data from the second storage resource and content information concerning content available from one or more content sources to generate at least one  the user profiles including a subject user profile of a subject user. A content recommending section receiving the subject user profile from the user profile database, searching the index database for an certain index corresponding to the subject user profile, and determining a recommend content suitable for a preference of the subject user based on the certain index); and
providing the at least one content item recommendation from the server to a user device (see paragraph 0052; The recommendation list is transmitted to the user terminal of the recommendation request user via the Web server 15) wherein 
the method further comprises maintaining content recommendation sessions for a plurality of the users and maintaining in the second storage resource user data for said plurality of the users, simultaneously (see figs. 1, 2).

Regarding claim 3, Mori discloses everything claimed as applied above (see claim 1).   Mori discloses wherein:
a)    the first storage resource comprises at least one of a remote storage resource and a less rapidly readable storage resource (see paragraphs 0039, 0041; HDD); and
b)    the second storage resource comprises at least one of a local storage resource and a more rapidly readable storage resource (see paragraph 0039; RAM).

Regarding claim 4, Mori discloses everything claimed as applied above (see claim 3).   Mori discloses wherein the first storage resource comprises a hard disk storage resource (see paragraphs 0039, 0041; HDD) and the second storage resource comprises random access memory (RAM) (see paragraph 0039; RAM).

Regarding claim 5, Mori discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the user data is stored in the first storage resource at contiguous physical storage locations (see paragraph 0039 and fig. 1).

Regarding claim 16, Mori discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the user data comprises user preference data based at least in part on user activity and/or at least one user preference selection by the user (see paragraph 0041).

Regarding claim 17, Mori discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the user data comprises at least one of:
user action data representing previous user actions, optionally content selection, viewing (see paragraph 0041) or recording actions, user language data and/or episode data;
content metadata representing properties of content viewed, recorded or selected by a user (see figs. 8 and 9).

claim 18, Mori discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the at least one content recommendation is for display via a content selection and/or recommendation output, and the method comprises displaying an alternative or modified content selection and/or recommendation output in response to at least one of (see paragraph 0042):
the at least one content recommendation not being received within a predetermined time period or by a threshold time;
the content selection output being ready for display before the at least one content recommendation is received and/or processed (see paragraph 0042).


Regarding claim 22, Mori discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the one or more content recommendations are for providing to a user device, and the user device comprises at least one of a set top box, a television, a mobile device, a smartphone, a computer, a game console or other device, a tablet (see fig. 7; TV Receiver 74, Cell Phone 79).

Regarding claim 23, Mori discloses everything claimed as applied above (see claim 1).   Mori discloses storing the one or more content recommendations in a database (see figs. 1, 2 and 7) and/or outputting the one or more content recommendations via at least one of: a batch process, at least one e-mail.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 5 above, and further in view of Plourde, JR. (U.S. Pub. No. 2003/0106064).

Regarding claim 6, Mori discloses everything claimed as applied above (see claim 5).   However, Mori is silent as to storing the user data for the selected user at contiguous physical locations comprises storing the user data in a single sector of the first storage resource, or in a plurality of contiguous sectors of the first storage resource.
Plourde, JR. discloses storing the user data for the selected user at contiguous physical locations comprises storing the user data in a single sector of the first storage resource, or in a plurality of contiguous sectors of the first storage resource (see 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori to include storing the user data for the selected user at contiguous physical locations comprises storing the user data in a single sector of the first storage resource, or in a plurality of contiguous sectors of the first storage resource as taught by Plourde, JR. for the advantage of providing storage for downloaded media content.

Regarding claim 11, Mori discloses everything claimed as applied above (see claim 1).   However, Mori is silent as to wherein the updating of the user data in the first storage resource comprises copying of at least some of the data from the second storage resource to the first storage resource.
Plourde, JR. discloses wherein the updating of the user data in the first storage resource comprises copying of at least some of the data from the second storage resource to the first storage resource (paragraph 0098; .copying the particular media content instance information from a media content instance guide database (such as an 
EPG database or a database maintained in application memory 370 (FIG. 3A)) to the database of the PVR application 377).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori to include wherein the updating of the user 

Regarding claim 15, Mori discloses everything claimed as applied above (see claim 1).   However, Mori is silent as to deleting the user data of the selected user from the second storage resource in response to at least one of:
a)    expiry of the content recommendation session for the selected user;
b)    the second storage resource being full or exceeding a threshold storage limit.
Plourde, JR. discloses deleting the user data of the selected user from the second storage resource in response to at least one of:
a)    expiry of the content recommendation session for the selected user;
b)    the second storage resource being full or exceeding a threshold storage limit (see paragraph 0112; The PVR application 377, which already "knows" how much time each buffered media content instance consumes, can cause the example screen barker 1400 to pop up to a user to warn of unavailable space.  The user can then, by selecting 
buttons on the remote device 380 (FIG. 12), be presented with a list of permanently recorded media content instances to choose from to decide which ones to delete). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter .

Claims 2, 7-10, 12-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 1 above, and further in view of Gravino et al. (U.S. Patent No. 10,356,035).


Regarding claim 2 and 25, Mori discloses everything claimed as applied above (see claim 1).   Mori discloses first storage resource (see paragraphs 0039, 0041; HDD) and second storage resource (see paragraph 0039; RAM) and  wherein the first storage resource comprises a less rapidly readable storage resource (see paragraphs 0039, 0041; HDD) and the second storage resource comprises a more rapidly readable storage resource (see paragraph 0039; RAM). 
However, Mori is silent as to: updating the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session; using the updated user data stored in the second storage resource in generating at least one subsequent content item recommendation during the content recommendation session for the selected user, and
updating the user data for the selected user in the first storage resource.

using the updated user data stored in the storage resource in generating at least one subsequent content item recommendation during the content recommendation session for the selected user (see col. 6, lines 10-41; make recommendations based on consumption data), and
updating the user data for the selected user in the storage resource (see col. 5, lines 45-col. 6, lines 41).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori to include updating the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session; using the updated user data stored in the second storage resource in generating at least one subsequent content item recommendation during the content recommendation session for the selected user, and updating the user data for the selected user in the first storage resource as taught by Gravino et al. for the advantage of improving content recommendation.

Regarding claim 7, Mori discloses everything claimed as applied above (see claim 1).  Mori discloses second storage resource (see paragraph 0039; RAM).

Gravino et al. discloses updating the user data of the selected user in at least the storage resource based on one or more actions of the selected user during the content recommendation session (see col. 5, lines 45-col. 6, lines 41; user’s action may be collected in an on-going basis during consumption monitoring period).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori to include updating the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session as taught by Gravino et al. for the advantage of improving content recommendation.

Regarding claim 8, Mori and Gravino et al. discloses everything claimed as applied above (see claim 7).   Mori discloses second storage resource (see paragraph 0039; RAM).
Gravino et al. discloses using the updated user data stored in the storage resource in generating at least one subsequent content item recommendation during the content recommendation session for the selected user (see col. 5, lines 45-col. 6, lines 41).

claim 9, Mori and Gravino et al. discloses everything claimed as applied above (see claim 7).   Mori discloses the first storage resource (see paragraphs 0039, 0041; HDD).
Gravino et al. discloses updating the user data for the selected user in the first storage resource (see col. 5, lines 45-58 and fig. 1).

Regarding claim 10, Mori and Gravino et al. discloses everything claimed as applied above (see claim 9).   Mori discloses the second storage resource (see paragraph 0039; RAM).
Gravino et al. discloses wherein the updating of the user data in the storage resource is performed in response to each new relevant user action (see col. 5, lines 45-col. 6, lines 41), and the updating of the user data in the first storage resource is performed at least one of:
a)    in response to an expiry of the content recommendation session;
b)    periodically (see col. 5, lines 45-col. 6, lines 9; consumption data may be collected on an on-going basis);
c)    in response to at least one of processing capacity or communication capacity being available.

Regarding claim 12, Mori discloses everything claimed as applied above (see claim 1).  Mori discloses first storage resource (see paragraphs 0039, 0041; HDD) and second storage resource (see paragraph 0039; RAM)  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori to include updating of the user data in the storage resource and the updating of the user data in the storage resource are both performed in response to each new relevant user action as taught by Gravino et al. for the advantage of improving content recommendation.

Regarding claim 13, Mori discloses everything claimed as applied above (see claim 5).   Mori discloses first storage resource (see paragraphs 0039, 0041; HDD). 
However, Mori is silent as to wherein the updating of the user data for the selected user in the storage resource comprises storing the updated user data for the selected user at contiguous physical locations at the storage resource.
 Gravino et al. discloses wherein the updating of the user data for the selected user in the storage resource comprises storing the updated user data for the selected user at contiguous physical locations at the storage resource (see col. 5, lines 45-col. 6, lines 9; consumption data may be collected on an on-going basis).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori to include updating of the user data in the storage resource and the updating of the user data in the storage resource are both 

Regarding claim 14, Mori and Gravino et al. discloses everything claimed as applied above (see claim 13).  Mori discloses first storage resource (see paragraphs 0039, 0041; HDD).  
Gravino et al. discloses wherein the updated user data for the selected user comprises new user data and pre-existing user data, and the storing of the updated user data for the selected user comprises storing the new user data in the storage resource at physical locations contiguous with physical locations at which the pre-existing user data for the selected user are stored (see col. 5, lines 45-col. 6, lines 9).


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 5 above, and further in view of Yun et al. (U.S. Pub. No. 2015/0082330).

		Regarding claim 19, Mori discloses everything claimed as applied above (see claim 1).   However, Mori is silent as to providing the at least one content item recommendation to the user device associated with the selected user only if the content item recommendation is generated within a predetermined time period.
		Yun et al. discloses providing the at least one content item recommendation to the user device associated with the selected user only if the content item 
		Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori to include providing the at least one content item recommendation to the user device associated with the selected user only if the content item recommendation is generated within a predetermined time period as taught by Yun et al. for the advantage of providing content in real-time.

		Regarding claim 20, Mori and Yun et al. discloses everything claimed as applied above (see claim 19).  Yun et al. discloses wherein the predetermined time period is less than or equal to 30 s, optionally less than or equal to 10 s, optionally less than or equal to 1 s (see paragraph 0065; predetermined time interval (k seconds)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 6, 2021.